         Case 1:18-cr-00685-GBD Document 48 Filed 06/17/21 Page 1 of 14



                                                    U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York


                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    June 17, 2021

BY ECF AND EMAIL

The Honorable George B. Daniels
United States District Judge
Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, New York 10007

       Re:     United States v. Joel Davis, S1 18 Cr. 685 (GBD)

Dear Judge Daniels:

        The Government respectfully submits this letter in advance of the June 22, 2021 sentencing
of defendant Joel Davis (the “defendant” or “Davis”) and in response to the defendant’s sentencing
submission dated June 14, 2021 (“Def. Mem.”). The applicable United States Sentencing
Guidelines (“Guidelines” or “U.S.S.G.”) range for the defendant is 262 to 327 months’
imprisonment, with a mandatory minimum term of 120 months’ imprisonment. (Presentence
Investigation Report, dated April 9, 2020, (“PSR”) ¶¶ 8, 116, p. 28.)

        The defendant collected thousands of images and hundreds of videos of violent child
pornography depicting acts of extreme brutality against toddlers and infants. He exchanged these
materials with dozens of others engaging in the same conduct by using an encrypted online chat
application, while explaining that his sexual urges had “no limits,” that he sought images of
children aged “0+,” that he sought to molest children himself, and that he had, in fact, done so.
The defendant successfully arranged a meeting with an underaged male victim and had sex with
that victim, knowing that he was underage. Prior to that encounter, the defendant told an online
chat partner (who was in fact an undercover law enforcement official) that he was about to have
sex with a 13-year-old boy and invited the official to join him, providing his home address. After
the encounter, the defendant bragged to online chat partners about having sex with a 13-year-old
and sent images he made while he was having sex with the minor victim. A sentence within 262
to 327 months’ imprisonment—the sentence called for by the Guidelines—should be imposed in
this case.
         Case 1:18-cr-00685-GBD Document 48 Filed 06/17/21 Page 2 of 14




Hon. George B. Daniels
June 17, 2021
Page 2 of 14

   I.      Background and Offense Conduct

         The charges in this case stem from an investigation by agents with the Federal Bureau of
Investigation (“FBI”) into the online exploitation of minors and distribution of child pornography.
In this investigation, undercover law enforcement officers (“UC-1” and “UC-2”) posted a message
on or about May 15, 2018 on a website known to the FBI to be a locus of distribution of child
pornography and used extensively by individuals with a sexual interest in children. (PSR ¶ 13.)
The message read “Looking for other no limits TABOO pervs in DC area. Bi dad here.” (Id.) The
defendant replied to the message, intuiting the poster’s interest in children, writing, “Need me to
come down and watch ur kids for a night :).” (Id.) The FBI replied, and for the next several
months the defendant and the UCs exchanged messages in which the defendant sent child
pornography images and videos to the UCs while repeatedly expressing his desire to engage in sex
with children, including children the defendant believed to be in the care of the UCs. (Id. ¶ 14)
For example, in conversations with UC-2, the defendant, who believed UC-2 had occasional
charge of a nine-year-old girl and a two-year-old girl, discussed particular plans to meet with UC-
2 so that the defendant could have sex with them. (Id.)

        In late May 2018, the defendant exchanged text messages with UC-1 during which the
defendant explained that he was interested in children aged “0+” and that with respect to sexual
conduct involving children he had “no limits.” (Id. ¶ 15.) The defendant advised UC-1 that he
had engaged in sexual activity with a nine-month-old boy, a six-year-old girl, and a seven-year-
old boy. (Id.) After UC-1 told the defendant that he had an eight-year-old daughter, the defendant
replied, “If you’re legit I’d love to come down and eat her pussy.” (Id.) As the conversations
between the defendant and UC-1 progressed, the defendant told UC-1 that he had child
pornography depicting infants. (Id. ¶ 16.) Among other materials, the defendant provided UC-1
images that appeared to be:

              A female toddler orally penetrated by an adult penis;
              A female toddler between the legs an adult male who has positioned his erect penis
               near the toddler’s face;
              A prepubescent child spreading his or her anus;
              A male toddler anally penetrated by an adult penis;
              A nude infant;
              A crying infant with an adult male who has positioned his erect penis near the
               infant’s face;
              A nude infant with an adult male penis in close proximity to the infant; and
              A female toddler lying nude on her back with an adult male who has positioned his
               penis near the toddler’s vagina.

(Id.) By late May 2018, UC-2 and the defendant were also chatting. (Id. ¶ 17.) The defendant
told UC-2 that he lived on the Upper East Side of Manhattan, had “no limits” when it came to
sexual activity with minors, and was interested in “both girls and boys” aged “0+.” (Id.) In initial
         Case 1:18-cr-00685-GBD Document 48 Filed 06/17/21 Page 3 of 14




Hon. George B. Daniels
June 17, 2021
Page 3 of 14

conversations with UC-2, the defendant claimed that he had previously digitally penetrated a three-
year-old girl’s vagina and said that he “love[s] a baby cunt.” (Id.) The defendant further claimed
that he had previously attempted to engage in anal sex with a seven-year-old boy, but that he
“couldn’t get it in and he was struggling to[o] much.” (Id.)

        Eventually, UC-2 represented to the defendant that he had care of a nine-year-old daughter
and occasional access to a two-year-old daughter, purportedly via UC-2’s girlfriend. (Id. ¶ 19.)
With respect to UC-2’s nine-year-old daughter, the defendant wrote, “God id love to eat her
pussy,” “we can watch baby vids too / while you fuck her mmm,” and “I just want her cunt / I want
to eat her cunt so bad.” (Id.) The defendant repeatedly asked UC-2 to produce naked pictures and
videos of UC-2’s nine-year-old daughter and send them to the defendant, and asked, “When am I
going to meet her?” (Id.) Turning his attentions to the two-year-old, the defendant asked UC-2
“When do u have that baby alone next” and suggested that UC-2 show the defendant the two-year-
old to the defendant via video chat. (Id.) After explicitly discussing sexual encounters that UC-2
had with the two-year-old, the defendant asked UC-2 if he had any pornographic images of either
the nine-year-old or the two-year-old. (Id.) The defendant then offered to trade images from his
“collection” of “mostly baby/toddler” pornography in exchange for images of UC-2’s daughter
and the two-year-old in his care. (Id.) Soon after, among other materials, the defendant provided
UC-2 images that appeared to be:

              A female toddler engaged by an adult male in oral sex;
              A female child under the age of five with her hands on an erect penis that is in close
               proximity to her mouth;
              A female toddler between the legs an adult male who has positioned his erect penis
               near the toddler’s face;
              A prepubescent child lying on top of another child, while another individual spreads
               the prepubescent child’s buttocks, exposing the child’s anus;
              A male toddler anally penetrated by an adult male penis;
              A female toddler who is nude lying on her back with an adult male who has
               positioned his erect penis near the child’s vagina; and
              An infant crying as an erect penis is positioned near the infant’s face.

(Id. ¶ 21.) On or about June 13, 2018, the defendant told UC-2 that he expected a 13-year-old boy
was coming to the defendant’s apartment to have sex with the defendant, and, believing UC-2 to
be local to the New York City area, invited UC-2 to join. As UC-2 attempted to determine if the
defendant was preparing to in fact engage in sexual activity with a minor, the defendant provided
UC-2 his true address. Although additional statements by the defendant caused law enforcement
to doubt that a minor child was in fact arriving at the defendant’s apartment, the defendant later
sent images to UC-2 depicting the minor child (“Victim-1”) and the defendant engaged in sexual
activity. (Id. ¶ 23.)

       The defendant engaged in extensive conversations with others using the encrypted chat
        Case 1:18-cr-00685-GBD Document 48 Filed 06/17/21 Page 4 of 14




Hon. George B. Daniels
June 17, 2021
Page 4 of 14

application on his cellphone, during which conversations child pornography was exchanged and
the defendant repeatedly and graphically outlined his confirmed his interest in violent sex with
minors. The search of the defendant’s phone revealed approximately 4,700 chat messages in the
encrypted chat application alone. These exchanges included, among others, the following
conversations with distinct users:

      In conversations beginning on or about March 16, 2018, the defendant told another user
       “I’m stroking rn [right now] watching baby rape vids wbu [what about you].” The user
       asked if the defendant had “ever rape[d] a kid” to which the defendant replied, “Hell yeah
       / little 6yo / was a camp my friend worked at / I visited on the last day / cornered him after
       pool activity in the locker room / made him feel good at first was pretty nice / but I snapped
       lol / loved hearing him cry fuck / he pissed himself he was so scared.” Later, after the user
       claimed to have molested his younger sister, the defendant wrote, “I love little toddler
       pussy / boy ass tastes better tbh [to be honest] / but girls are more fun to make cry / for me
       anyways.” After the user claimed to also live in New York City, the defendant asked
       “Mmm fuck man / I need a boy so bad / or any kid tbh / u know any we could drug?” The
       defendant continued speaking with this user about assaulting children and exchanged child
       pornography until hours before his arrest in June 2018.

      In conversations beginning on or about March 27, 2018, the defendant and another user
       discussed trading child pornography, during which conversation the defendant asked if the
       user had access to children or his own kids, and wrote, “I prefer babies-toddlers.” Later,
       the defendant told the user, “Mmmm thinking about raping a baby? I fondled a kid the
       other day at Macy’s / 7yo.”

      In conversations beginning on or about March 29, 2018, the defendant told a user that his
       first experience was when he molested an infant cousin who was a family member. The
       defendant then claimed that he had “finger raped a girl on a train once / On the NJ transit
       this little girl kept running up and down the aisle. Her dad fell asleep and I whispered for
       her to come over and we went to the last car and I shoved my hand under her skirt and into
       her pull-up and started playing with her pussy hard / she tried to stop me and push me away
       / started crying […] I left her in the car and got off at the next stop.” The defendant then
       asked the user if he could provide any “vids with ur kid?” When the user replied that he
       wished he had videos of his own child but “too scared to you know?” the defendant replied
       “don’t be scared haha […] it’s hot to have something to look back at ;).” The defendant
       then asked the user to describe how he abused his child, and the user provided extensive
       details. Later, after the user asked for child pornography website links, the defendant
       replied, indicating wariness of law enforcement “Links are dangerous / I have downloaded
       vids / but I only trade haha.”

      In conversations beginning on or about May 22, 2018, the defendant told a user “No limits
       on age / Younger the better / I’m a total pedo / I’d rape an infant bro / I’d rape a little baby
        Case 1:18-cr-00685-GBD Document 48 Filed 06/17/21 Page 5 of 14




Hon. George B. Daniels
June 17, 2021
Page 5 of 14

       bro.” The defendant then claimed he “molested a couple kids” including a seven-year-old
       in a bathroom and a four-year-old girl at a water park. Later, the defendant asked the same
       user, “Would u snuff [murder] a baby while u fuck it” to which the user replied “Hell yeah
       I would.” In response, the defendant wrote, “Fuck I want to rape and kill a baby in front of
       his father.” The defendant the user then exchanged child pornography, eventually writing
       in response to particular images, “I need to kidnap / Let’s kidnap one and rape it / no mercy
       / little sex toys / to use and abuse.” The defendant suggested a scenario in which he and
       the user would both engage in sexual contact with an infant, then asked the user, “Would
       u keep raping him even if he stopped breathing.” After the user applied in the affirmative,
       the defendant wrote, “Mmmm FUCK YES / I want to kill kids with u / I want to rape them
       to death / I want my cock covered in baby blood tbh [to be honest] / I’ve cum like 5 times
       today from kiddie porn.” In later conversation with the same user, the defendant told the
       user, “I’m really into torturing girls / cuz I care less about them / would [fuck any baby]
       but would rather hurt girls and black babies.”

      In conversations beginning on or about May 25, 2018, the defendant exchanged messages
       with one user who suggested an interest in young teens, writing, “[I have] no limit / way
       younger than teen lol / like toddler.” After he was asked what he would do with a “willing”
       toddler, the defendant replied, “O u like willing lol / I mean depends how little but fuck
       him / feed him my cock / molest him / Mmm.”

      In conversations beginning on or about May 28, 2018, the defendant told a user, “Fuck
       dude I’m such a pedophile I love it.” The user replied that he was considering sexually
       assaulting his nephew, but that he needed to wait “till I know he won’t say anything. Might
       just give him sleeping pills tho” and the defendant replied, “Yeah dude drug him seriously.”
       Later, the defendant explained that his experiences included “Raped a 7yo in a Macy’s /
       Kid was alone in the bathroom at the urinal I went behind him and reach around fondled
       his cock told him I’d kill him if he screamed licked his neck and ear / took out my cock
       and then half carried him into a stall he was pissing / and I tried to fit my cock in and it
       barely fit.” The user then explained New York City was too far away, writing “Damn wish
       u where closer we could hang out and fuck a few kids, to which the defendant replied, “Me
       too / I want to rape kids all day / I wanna rape and torture a baby girl.”

      In conversations beginning on or about June 7, 2018, the defendant told a user that he
       “love[d] baby rape” and had “molested a few kids” including one who was “9mo” old.

      In conversations beginning on or about June 7, 2018, while trading child pornography with
       another user, the defendant was advised by the other user that a man in a particular series
       had one video which “includes some blood” to which the defendant replied “oh fuck / who
       / I want blood / I’ve seen a lot of his vids / but there wasn’t blood.” The defendant then
       offered to provide additional materials to the user that the defendant possessed, including
       the man in the particular series.
        Case 1:18-cr-00685-GBD Document 48 Filed 06/17/21 Page 6 of 14




Hon. George B. Daniels
June 17, 2021
Page 6 of 14


      In conversations beginning on or about June 7, 2018, the defendant told another user that
       he was interested in children “up to 13” and that his experiences included a time that he
       “molested a boy at Macy’s about 7. Following him into a bathroom stall went up behind
       him and covered his mouth. Fondled him and licked his neck and told him I’d kill him if
       he screamed. He pissed in my hand then I shoved him into the wall and ran out.” The
       defendant later wrote, “I love being a pedophile / I want to find another kid to molest soon
       / I need it / Kiddie porn isn’t enough / I want to make a baby choke / I’d even eat little baby
       cunt.”

      In conversations beginning on or about June 7, 2018, the defendant invited a user to his
       apartment in New York, writing, “Can u come into the city and watch baby porn and fuck?”
       The defendant later told the same user, “I need pedo cock rn [right now] / and to rape a
       boy” and explained that a “pedo” was going to come over and watch child pornography
       with the defendant, but that he was not “into snuff [murder] like me and you but otherwise
       [twisted like and me and you].” On or about June 13, 2018—the same day the defendant
       had sex with Victim-1 and told UC-2 he was meeting up with Victim-1—the defendant
       wrote to the user, “I fucked a 13yo today / met him on Grindr.” After a request from the
       user for an image of the encounter, the defendant sent a video to the user, who replied “omg
       / love how he calls you daddy.”

      In a conversation with UC-2 on or about June 14, 2018, the defendant confirmed his sexual
       encounter with Victim-1: “Fucked a 13yo yesterday.”

      In conversations beginning on or about June 8, 2018, the defendant told a user who
       described a predilection for infants “in Africa,” that he was “not into black babies / would
       snuff [murder] one too fast bcuz I don’t care […] I’d love to strangle a little black boy /
       with my cock deep inside.”

       The defendant also engaged in similar conversations with others on other messaging
platforms, including text message, iMessage, and WhatsApp. These exchanges, which similarly
involved the exchange of child pornography and discussion of violent sexual acts with infants and
children, included, among others, the following conversations with distinct users:

      In an iMessage conversation dated on or about June 22, 2018 between the defendant and
       an individual saved in his cellphone contacts as “Michigan,” the defendant wrote, among
       other things: “I need a newborn / I wanna rape it in front of the mom.” During the
       conversation, “Michigan” sent the defendant a photograph of his young nephew and asked
       what the defendant would do to the child, to which the defendant responded, in substance
       and in part: “Love to feed him my cock / Eat his little ass / Lick his hole and suck his little
       penis / Mmmm cum all over him            cover him / Finger him.”
         Case 1:18-cr-00685-GBD Document 48 Filed 06/17/21 Page 7 of 14




Hon. George B. Daniels
June 17, 2021
Page 7 of 14

      In an iMessage conversation starting on or about June 23, 2018, the defendant and an
       individual saved in his cellphone contacts as “Daniel        ” discussed acts of violence
       toward infants and toddlers, and black infants and toddlers in particular. During those
       conversations, the defendant wrote, among other things: “You wanna kill niggers ????
                  rip appart a little black baby” and “I wish I was whiter / I want to bleach my
       skin so bad.”

        The defendant was arrested on June 26, 2018. (Id. ¶ 23.) Following his arrest, and after
he was advised of and waived his rights under Miranda, the defendant admitted that he engaged
in the above-mentioned conversations with the UCs, that he was in Manhattan when he engaged
in the offense conduct, that he traded and kept child pornography on his phone, that he was
particularly interested in infants and toddlers, that he solicited the UCs to produce images and
videos of the minor children he understood to be in their care, and that he attempted to arrange
meetings to meet with the UCs and those children. (Id.) The defendant further admitted that
although he wanted to think he would not have followed through on his meetings with those
children, he was also wary that the UCs could, in fact, have been law enforcement, and may have
followed through with the meetings had he been assured that the UCs were not affiliated with law
enforcement. (Id.) Notably, the defendant admitted that the child he told UC-2 he was meeting
as described above was in fact Victim-1, a 15-year-old boy, that he met with Victim-1 in his
Manhattan apartment, and that he and Victim-1 had engaged in oral and digitally penetrative sex.
(Id.) The defendant then confirmed that the photographs he sent UC-2 were photographs of the
sexual encounter with Victim-1. (Id.) The FBI interviewed Victim-1, who confirmed he was 15
years old at the time of the sexual encounter with the defendant and confirmed he and the defendant
had sex. (Id. ¶ 25.) Victim-1 identified himself in the photographs the defendant had sent UC-2
of the encounter, but Victim-1 stated that he did not remember any photographs or videos being
taken. (Id.)

        A search of the defendant’s cellphone revealed that, at the time of his arrest, the defendant
was in possession of 3,719 images and 331 videos depicting child pornography. From those
images and videos, 448 images and 87 videos consisted of previously identified or known victims.
(Id. ¶ 24.)

        The defendant has been detained since his arrest. On or about January 16, 2020, the
defendant pled guilty to a superseding information charging the defendant with enticement of a
minor—Victim-1—to engage in illegal sexual activity in violation of Title 18, United States Code,
Sections 2422(b) and 2; possession of child pornography in violation of Title 18, United States
Code, Sections 2252A(a)(5)(B), (b)(2), and 2; and distribution and receipt of child pornography in
violation of Title 18, United States Code, Sections 2252A(a)(2)(B), (b)(1), and 2. (Id. ¶¶ 1-4.)
         Case 1:18-cr-00685-GBD Document 48 Filed 06/17/21 Page 8 of 14




Hon. George B. Daniels
June 17, 2021
Page 8 of 14

   II.      The Defendant’s Plea and Applicable Guidelines Range

       On January 16, 2020, the defendant entered a guilty plea to all three counts of the
Superseding Information pursuant to a plea agreement (the “Plea Agreement”) with the
Government. (PSR ¶ 4.) The parties agreed that Count One formed one group (“Group 1”) and
Counts Two and Three formed another group (“Group 2”).

        The Plea Agreement stipulated that, for Group 1, the base offense, pursuant to the United
States Sentencing Guideline (“U.S.S.G.”) 2G1.3 is 32; but that pursuant to U.S.S.G. § 2G1.3(c)(1)
and application note 5(A), because the offense involved causing, transporting, permitting, or
offering or seeking by notice or advertisement, a minor to engage in sexually explicit conduct for
the purposes of producing a visual depiction of such conduct and application of 2G2.1 would yield
a higher offense level, the cross reference to U.S.S.G. § 2G1.2 applies. Thus, pursuant to U.S.S.G.
§ 2G2.1(a), the base offense level is 32; pursuant to U.S.S.G. § 2G2.1(b)(1)(B), two levels are
added because the offense involved a minor who was at least twelve years old but not yet sixteen
years old; pursuant to U.S.S.G. § 2G2.1(b)(2)(A), two levels are added because the offense
involved the commission of a sexual act; pursuant to U.S.S.G. § 2G2.1(b)(3), two levels are added
because the defendant knowingly engaged in distribution; and pursuant to U.S.S.G. §
2G2.1(b)(6)(B)(i), two levels are added because the offense involved the use of a computer or an
interactive computer service. Therefore, the offense level for Group 1 is 40.

        The Plea Agreement further stipulated that, for Group 2, the base offense, pursuant to
U.S.S.G. § 2G2.2(a)(2), is 22; pursuant to U.S.S.G. § 2G2.2(b)(2), two levels are added because
the material involved a prepubescent minor or minor who was not yet twelve-years-old; pursuant
to U.S.S.G. § 2G2.2(b)(3)(F), two levels are added because the defendant knowingly engaged in
distribution; pursuant to U.S.S.G. § 2G2.2(b)(4)(B), four levels are added because the offense
involved material that portrays sexual abuse or exploitation of an infant or toddler; pursuant to
U.S.S.G. § 2G2.2(b)(6), two levels are added because the offense involved the use of a computer
or an interactive computer service; and pursuant to 2G2.2(b)(7)(D), five levels are added because
the offense involved 600 or more images. Therefore, the offense level for Group 2 is 37.

       The Plea Agreement further stipulated that, pursuant to the grouping rules under U.S.S.G.
§ 3D1.4(a), two levels were added to the highest offense level of 40, bringing the adjusted base
offense level to 42. Then, three levels were subtracted for acceptance of responsibility. Thus, the
Plea Agreement found an offense level of 39. Based on the defendant’s Criminal History Category
          Case 1:18-cr-00685-GBD Document 48 Filed 06/17/21 Page 9 of 14




Hon. George B. Daniels
June 17, 2021
Page 9 of 14

of I, the Plea Agreement concluded that the defendant’s Stipulated Guidelines range was 262 to
327 months’ imprisonment, with a mandatory minimum term of 120 months’ imprisonment.

        The Probation Office also concluded in its PSR that the defendant’s applicable Guidelines
range was 262 to 327 months’ imprisonment (the “Guidelines Range”), based on the same
calculation set forth in the Plea Agreement. (PSR ¶ 116, p. 28). The Probation Office has
recommended a sentence of 156 months’ imprisonment on Count 1, with 60 months’ imprisonment
on Counts 2 and 3 to run concurrently with the sentence imposed on Count 1, to be followed by a
five-year term of supervised release to run concurrently on all three counts. (Id. at p. 28).

   III.    Applicable Law

        Although the Guidelines are no longer mandatory, they provide strong and relevant
guidance to the Court following United States v. Booker, 543 U.S. 220 (2005), and United States
v. Crosby, 397 F.3d 103 (2d Cir. 2005). “[A] district court should begin all sentencing proceedings
by correctly calculating the applicable Guidelines range”—that range “should be the starting point
and the initial benchmark.” Gall v. United States, 552 U.S. 38, 49 (2007). As the Second Circuit
has remarked en banc, although the Guidelines do not dictate a presumptively reasonable sentence,
they are not merely a “body of casual advice.” United States v. Cavera, 550 F.3d 180, 189 (2d
Cir. 2008) (internal quotation marks omitted). The Guidelines’ relevance throughout the
sentencing process stems in part from the fact that, while they are advisory, “the sentencing statutes
envision both the sentencing judge and the Commission as carrying out the same basic § 3553(a)
objectives,” Rita v. United States, 551 U.S. 338, 348 (2007), and the Guidelines are “the product
of careful study based on extensive empirical evidence derived from the review of thousands of
individual sentencing decisions,” Gall, 552 U.S. at 46; see also Rita, 551 U.S. at 349.

        After making the initial Guidelines calculation, a sentencing judge must then consider the
seven factors outlined in Title 18, United States Code, Section 3553(a), including, among others,
the nature and circumstances of the offense, the history and characteristics of the defendant, and
the need to avoid unwarranted sentencing disparities.

        In determining the appropriate sentence, the statute directs judges to “impose a sentence
sufficient, but not greater than necessary, to comply with the purposes” of sentencing, including:

               (A)     to reflect the seriousness of the offense, to promote respect for the law,
                       and to provide just punishment for the offense;

               (B)     to afford adequate deterrence to criminal conduct;

               (C)     to protect the public from further crimes of the defendant; and
         Case 1:18-cr-00685-GBD Document 48 Filed 06/17/21 Page 10 of 14




Hon. George B. Daniels
June 17, 2021
Page 10 of 14

               (D)   to provide the defendant with needed educational or vocational training,
               medical care, or other correctional treatment in the most effective manner.

18 U.S.C. § 3553(a)(2). To the extent the District Court imposes a sentence outside the range
recommended by the Guidelines, the Court must “‘consider the extent of the deviation and ensure
that the justification is sufficiently compelling to support the degree of the variance.’” Cavera, 550
F.3d at 189 (quoting Gall, 552 U.S. at 50).

   IV.     Discussion

        In light of the nature and circumstances of the instant offense, as well as the history and
characteristics of the defendant, the Government respectfully submits that a sentence within the
Guidelines range of 262 to 327 months’ imprisonment would be sufficient, but not greater than
necessary, to reflect the seriousness of the offense, promote respect for the law, and provide just
punishment for the offense. Such a sentence is also necessary to achieve an adequate measure of
deterrence that signals to other pedophiles the enhanced penal consequences that follow when their
trafficking in child pornography is accompanied by a so-called hands-on offense. Finally, for this
same reason, such a sentence is further necessary to protect the public by separating the defendant
from the children of the community.

        The defendant engaged in sexual activity with Victim-1, knowing that Victim-1 was a
minor. The defendant bragged about his sexual contact with Victim-1, not only in conversations
with UC-2, but also in conversations with at least one other user with whom he was exchanging
child pornography. See supra p. 6. In both instances, the defendant indicated that Victim-1 was
13 years old. Similarly, during the defendant’s recorded post-arrest interview approximately two
weeks after this sexual encounter, the defendant told law enforcement, in substance and in part,
that he had had sexual relations with a 13-year-old within the past few weeks. In all these
contemporaneous statements, the defendant admitted that he thought Victim-1 was 13 years old.
The defendant now appears to put forth the following as mitigating factors for his admitted sexual
activity with a minor: Victim-1 “had a mustache;” the defendant “believed that he was role
playing;” if Victim-1 had been two years older at the time, the sexual activity “would not have
been illegal under New York law,” and if Victim-1 had been one year younger at the time, “it
would only be a misdemeanor offense given how close in age [the defendant] was to” Victim-1.
(Def. Mem. at 13, 24.) Moreover, the defendant does not even acknowledge in his submission that
he created child pornography during that sexual encounter, without the knowledge or consent of
Victim-1, and disseminated that child pornography to others. The defendant’s rationalizations
obscure the reality: the defendant believed he was having sex with a minor, the defendant was
having sex with a minor, the defendant told others he was having sex with a minor, and the
defendant distributed images of that sex to others who sought child pornography because he
thought it was child pornography. The defendant’s claims now to the contrary are simply
unsupported by any of the contemporaneous evidence.
        Case 1:18-cr-00685-GBD Document 48 Filed 06/17/21 Page 11 of 14




Hon. George B. Daniels
June 17, 2021
Page 11 of 14


         In addition, it is the Government’s view that the defendant’s acknowledged self-absorption
and egotism continue to prevent him from appreciating the serious and devastating impact his
conduct had on the victims depicted in the child pornography that the defendant saved to his phone,
many of whom were infants and toddlers. (See Def. Ex. A.) An FBI agent has described the
approximately 3,719 images and 331 videos the defendant had as among the worst child
pornography the agent has seen during more than 10 years working on these cases, based largely
on the young age of many of the children depicted in the images and videos. Contrary to the
defendant’s assertions, the defendant was not merely “role playing” or “indiscriminately” chatting.
(Def. Mem. at 14.) He was trafficking sexually explicit and often violent child pornography, much
of it of infants and toddlers. The defendant’s trafficking in that pornography and even his viewing
of it, as the victim impact statements powerfully relate, causes continued suffering for the depicted
children. It is enough to focus upon the victim impact statement of John Doe V from the 8kids
Series, to read how he feels sick when he thinks of pedophiles watching his degradation as a young
child and how he contemplates killing himself. See Victim Impact Statement 3. The Government
also continues to be troubled by the defendant’s creation of and involvement with Youth to End
Sexual Violence through the time of his arrest, a nonprofit organization with a mission that is so
grossly in tension with the offense conduct in this case and contrary to the defendant’s willingness
to victimize others (even if, as alleged, in the pursuit of alleged self-harm). (See PSR at 32.)

        The Government of course does not dispute that the defendant’s history and characteristics
are relevant and important for the Court to consider in fashioning an appropriate sentence. His
lack of criminal history and mental health issues obviously bear on what is an appropriate sentence.
(See PSR at ¶ 92 and p.32.) In this vein, the defendant asserts that the instant offense results from
his own victimization at the hands of unidentified individuals who sexually abused him throughout
his childhood. (See PSR at ¶¶ 79, 80, 82.) Obviously, the Government has the greatest sympathy
for any victim of such abuse, and that sympathy certainly and firmly encompasses what the
defendant describes occurred to him. With that said, although any such abuse would be relevant
to the issue of what sentence is appropriate, how this fact cuts—whether in favor of greater
leniency or severity—is in the good judgement of the Court. Although the defendant suggests that
his experience should provide mitigation, it is also the case that the defendant’s history (and the
allegedly and understandably lasting trauma that he experiences) should have alerted him to the
suffering of his victims in a way that someone who had not experienced such sexual abuse could
perhaps not understand. And his experiences certainly should have prevented him from ever
committing such abuse against a child himself.

        Indeed, the defendant discusses his experiences advocating on behalf of victims of sexual
violence and his own experiences in attempting to grapple with the lasting effects of his own abuse,
but neither set of experiences dissuaded or prevented the defendant from engaging in the instant
conduct. The defendant instead suggests that his consumption of pornography was another
expression of his own victimization, and that rather than deriving sexual gratification from the
imagery he sought, he was consciously seeking to harm himself because of the ways in which he
identified with the victims. In other words, viewing their pain reminded the defendant of his own,
        Case 1:18-cr-00685-GBD Document 48 Filed 06/17/21 Page 12 of 14




Hon. George B. Daniels
June 17, 2021
Page 12 of 14

and gave rise to feelings of worthlessness the defendant embraced. Even accepting the defendant’s
premises, this rationalization cannot explain the totality of the defendant’s conduct.

         First, the defendant most doggedly sought infant and toddler child pornography, in forms
of torturous abuse dissimilar both in age range and kind from that which he described enduring
himself. Although the defendant explains that at one point in time he sought images of himself
online because he wondered if they existed, he clearly sought images of others during the period
of time he engaged in the instant offense conduct. Moreover, he sought the most violent versions
of this pornography he could obtain, eagerly discussing pain, blood, and murder as thematic topics
while exchanging images of extremely young victims. As recounted above, the defendant openly
discussed his desires to see women and minorities in particular raped, mutilated, and then
discarded or murdered. Simply put, the viciousness of the defendant’s exchanges went well
beyond the claim that he was focused on hurting himself; he was quite clearly focused on seeing
others unlike him (e.g., women, minorities whose ethnic or racial backgrounds he does not share)
destroyed, and went to extensive lengths to collect those materials.

         Second, the defendant did not only consume child pornography, he prolifically distributed
it in series of one-on-one chats and in group chat rooms. The defendant did not merely retrieve
the materials from the internet and view it, he promulgated it, and discussed the images and videos
in question with others in extensive and florid detail while explaining to other users how they
inspired his own sexual fantasies. Across these conversations, the defendant described the sexual
gratification he obtained from the experiences, undermining his self-serving claim that he did not
enjoy what he was doing.

        Third, in conversation with other users, he not only sought access to extant child
pornography, but he also called on other users with access to children to share images of children
in their stead and to create additional imagery, both permanent (photographs and videos) and via
telecommunication (i.e., Facetime, Zoom, etc.). The defendant thus encouraged others to create
child pornography, which he of course understood to mean abuse children anew. Again, the
defendant’s claim that his motivation was self-loathing is difficult to reconcile with his willingness
to allow other children to be victimized. It strains credulity, in light of the defendant’s own alleged
sexual abuse, that he believed he was only fantasizing when he told dozens of men over the course
of thousands of messages that he hoped they would molest children and send him the evidence.

        Fourth, and as noted in greater detail above, the defendant himself victimized a minor,
recorded it without the minor’s knowledge, and disseminated the recordings to other users with
whom he exchanged child pornography. In light of these and other factors, the defendant’s
claim—which amounts to a suggestion that his consumption of child pornography can and should
be viewed only through the lens of his own trauma—cannot withstand scrutiny. Knowing the true
harms associated with child pornography, the defendant sought it, distributed it, created it, and
encouraged others to create it as well. His contributions to the ecosystem of child pornography
cannot be ignored. Child pornography may have been a tool the defendant used to hurt himself,
but that does not eliminate or even mitigate the harm the defendant’s conduct caused others. The
        Case 1:18-cr-00685-GBD Document 48 Filed 06/17/21 Page 13 of 14




Hon. George B. Daniels
June 17, 2021
Page 13 of 14

Victim Impact Statements submitted by the Government illustrate the limitless harm visited on the
victims of the images and videos the defendant collected and shared. Perhaps better aware of this
harm than anyone, the defendant engaged in the offense conduct anyway. Thus, as the Government
noted above, the defendant’s choices in this case (notwithstanding his history, experience, and
expertise gathered from extensive advocacy regarding sexual violence) suggest the defendant’s
management in the community—in other words, his dangerousness—is likely to be a more
challenging prospect than the defendant’s submission suggests.

        Dr. Meg Kaplan’s psychosexual and risk evaluation of the defendant resulted in a mixed
assessment of his risk of re-offending—according to one metric, the risk is “above average;”
according to another, the risk is “moderate;” according to a third, the defendant is in a group with
a “risk of 15% of re-offense over 5 years;” according to a fourth, his risk is “low.” (Def. Ex. B at
16.) This evaluation therefore does not provide a useful sense of how likely the defendant is to re-
offend. Dr. Kaplan’s report does reflect that the defendant first viewed child pornography in 2015,
years before the offense conduct in this case, when he claims he was looking for himself in the
images, and that “[a]fter looking at these images in 2015 he did not look at child pornography
again.” (Id. at 5.) That is, not until he re-offended and began engaging in this offense conduct
case. Dr. Kaplan opines that the defendant’s risk of re-offending “could be very well managed” if
he “is monitored and treated for” psychotic depression. (Id. at 16.) The Government notes,
however, that the defendant was in therapy for approximately five months leading up to his arrest
and was addressing his depression, among other issues, during those therapy sessions. (Def. Ex.
at 1-3.) Yet he still engaged in this conduct, and there is no indication that he would have stopped
but for his arrest.

        The defendant’s reliance on United States v. Dorvee, 616 F.3d 174 (2d Cir. 2010) and
United States v. Jenkins, 854 F.3d 181 (2d Cir. 2017) in an attempt to dismiss the Guidelines is
entirely misplaced. (Def. Mem. at 19-21.) The Second Circuit recently confirmed that “[t]he
concerns articulated in Dorvee and Jenkins are . . . inapplicable . . . where the defendant was
involved in the production of child pornography and had direct contact with child victims.” United
States v. Muzio, 966 F.3d 61, 65 (2d Cir. 2020). As in Muzio, the defendant here had sexual contact
with an actual 15-year-old child; the defendant knew at the time of that sexual contact that Victim-
1 was, in fact, a minor. Worse still, the defendant surreptitiously took photographs of Victim-1
during that sexual contact without Victim-1’s consent (i.e., engaged in the production of child
pornography), and then distributed that child pornography to others. This is not a case of mere
possession, and “[t]he concerns articulated in Dorvee and Jenkins are therefore inapplicable here.”
Muzio, 966 F.3d at 65.

        Finally, the defendant argues that a sentence of 120 months’ imprisonment is sufficient
because, while incarcerated, he was subjected to several lockdowns and other challenges in light
of the COVID-19 pandemic. (Def. Mem. at 23-24.) The Government acknowledges those
challenges. Inmates and staff alike in the Bureau of Prisons (“BOP”) have faced unique challenges
as the nation and the world have struggled with the impact of the virus. As the Court is aware, the
BOP has taken significant measures to curtail the spread of COVID-19. The measures particular
           Case 1:18-cr-00685-GBD Document 48 Filed 06/17/21 Page 14 of 14




Hon. George B. Daniels
June 17, 2021
Page 14 of 14

to the defendant’s experience—quarantine at the MCC, for example—were undoubtedly
challenging, but equally necessary to the BOP’s mandate of mitigating the virus’s spread and
limiting the defendant’s exposure to others. In light of the BOP’s success in limiting the spread
of COVID-19 at the MCC and the other sentencing factors addressed throughout this letter, the
Government submits that a within-Guidelines sentence is appropriate notwithstanding the
complications posed by COVID-19.

      V.      Conclusion

        For the reasons set out above, the Government respectfully requests that the Court sentence
the defendant to a term of imprisonment within the range of 262 to 327 months, which is the
applicable range pursuant to the Guidelines. In addition, the Government respectfully requests
that the Court impose five years’ supervised release, and order restitution to each of the defendant’s
identified victims in accordance with the proposed order of restitution, which the Government will
separately file with an application for restitution.




                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      United States Attorney


                                               By:    _/s/________________________
                                                      Juliana Murray / Matthew Hellman
                                                      Assistant United States Attorneys
                                                      (212) 637-2314 / 2278

cc:        Ian Marcus Amelkin, Esq. (by ECF and email)
